DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
Claims 1-20 are original; claim 20 is withdrawn;
Claims 1-19 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 05/12/2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of Group I (claims 1-19) in the reply filed on 07/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of claim 15 wherein “…which receives a projection extending from the bracket….in which the securing portion is positioned in a mounting opening of the bracket, and an unlocked position, in which the securing portion is removed from the mounting opening of the bracket….” renders the claim indefinite because it is unclear whether the Applicant intend to positively claim the bracket or whether the bracket is functionally recited.
Dependent claims 14-19 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Miura (U.S. Pat. Pub. No. 20030136884 A1).
	Regarding claim 1, Miura teaches a mounting system for mounting to a structural component, the mounting system comprising:
a bracket (Miura; 2) with a mounting projection (Miura; 10), the mounting projection having a mounting opening (Miura; opening between 11a, 11b) which extends between side walls (Miura; sidewalls adjacent to 11a, 11b) of the mounting projection;
 	a clamp (Miura; 21) having a mounting portion (Miura; 22) and a clamping portion (Miura; 27), the mounting portion having a projection receiving opening (Miura; opening of 21 for receiving 10) which receives the mounting projection therein;
 	a latching mechanism (Miura; 28, 29) extending from the clamping portion, the latching mechanism having a securing portion (Miura; 28b, 29b) which is movable between an unlocked position and a locked position [Miura; 0072].
 	Regarding claim 15 as best understood, Miura teaches a clamp for use with a bracket, the clamp comprising:
 	a clamping portion (Miura; 27);
 	a mounting portion (Miura; 22) having a projection receiving opening (Miura; top opening of 21) which receives a projection extending from the bracket, the mounting portion having a securing opening (Miura; 24a, 24b) which extends through side walls of the mounting portion into the projection receiving opening;
 	a latching mechanism (Miura; 28, 29) provided on the clamping portion, the latching mechanism having a securing portion (Miura; 28b, 29b) which is rotatable between a locked position, in which the securing portion is positioned in a mounting opening of the bracket, and an unlocked position, in which the securing portion is removed from the mounting opening of the bracket.
Allowable Subject Matter
Claims 2-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631